Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants’ definition which is not specifically set forth in the claims.
Claim Objections
Claims 1-11 are objected to because of the following informalities:  The use of simply “vehicle” to refer to the vehicle performing the recognition and acceleration as described in the claims negatively effects readability and ease of understanding of the claims upon initial reading, as the claims describe other vehicles in the same claims and claim limitations (First and Second Vehicle).  As the other vehicles are present, simply referring to one as “the vehicle” harms clarity.  Examiner respectfully recommends the addition of an identifier such as “host/user/subject/primary vehicle”, or any other term of the applicant’s choice, to better clarify the claims.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.   Claim 6 recites the limitation "when the recognition result represents that the first vehicle has been recognized and the second vehicle has not been recognized if the vehicle moves from a first road on which the vehicle is traveling to a second road adjacent to the first road, the action controller causes the vehicle to track the first vehicle with the second acceleration."  There is insufficient antecedent basis for this limitation in the claim, as Claim 1 on which Claim 6 depends teaches the vehicle tracking with a first acceleration when only a first vehicle is recognized, and tracking with a second acceleration when a second vehicle is recognized.  Therefore, the preceding independent claim teaches away from the use of the second acceleration when there is no second vehicle present, as described in Claim 6.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Arndt (US 20160075335), herein after referred to as Arndt, in view of Ito (US 20170080940), herein after referred to as Ito.
Regarding Claim 1, Arndt teaches:
an acquirer configured to acquire a recognition result of a recognizer for recognizing surroundings of a vehicle; ([0022] “Using appropriate ACC radar sensor(s) (not illustrated) and signal processing, the host vehicle 10 detects, using technology of the general type well known in the art, leading vehicle 20 and other third-party vehicles 30-35 located in the vicinity of the host vehicle 10. The vehicles 20, 30-35 are detected by the ACC sensor(s) and resolved into discrete and respective “radar targets.” As is well-known in the art, the ACC system detects the dynamic state variables (e.g., location, velocity, acceleration) for each radar target identified by the sensor(s).”)
and an action controller configured to control an action of the vehicle, ([0008] "The velocity of the vehicle and/or the distance between the vehicle and the lead vehicle (the third vehicle that is travelling directly ahead of the vehicle) is controlled by the ACC system.")
wherein, when the recognition result represents that the first vehicle and the second vehicle have been recognized, the action controller causes the vehicle to track the first vehicle with second acceleration derived in a second rule, ([Fig 1] [0030] "The above described process of observing the third vehicles 31-35 located in the traffic lanes 2, 3 adjacent to the travel lane 1 of the host vehicle 10 renders it possible to detect the traffic flow more accurately and to predict in advance, for example, the reaction of a specific vehicle travelling in an adjacent lane if a movement change of other vehicles (that are travelling further ahead), possibly when vehicles brake as a result of a traffic jam. FIG. 1 illustrates by means of an arrow, an exemplary avoidance steering maneuver of the third vehicle 33 from the right-hand traffic lane 3 to the middle traffic lane 1, wherein it is possible to react earlier to this avoidance maneuver or to the change as a result of this avoidance maneuver in the driving mode of the third vehicle 30 and also of the leading vehicle 20. As a consequence, softer acceleration or braking procedures by the host vehicle 10 leads to a more comfortable and also fuel-saving driving mode." The structure recited allows for the vehicles 33 and 30 to be interchangeable, if vehicle 30 were not present, 33 would fill the role of 30.  Further, 30 is also directly monitored, so the system is also reacting to that vehicle as well.)
and wherein the second rule is a rule for deriving acceleration less than that in the first rule when a relative relationship between the vehicle and the first vehicle is uniform. ([0008] "The velocity of the vehicle and/or the distance between the vehicle and the lead vehicle (the third vehicle that is travelling directly ahead of the vehicle) is controlled by the ACC system." [0030] " FIG. 1 illustrates by means of an arrow, an exemplary avoidance steering maneuver of the third vehicle 33 from the right-hand traffic lane 3 to the middle traffic lane 1, wherein it is possible to react earlier to this avoidance maneuver or to the change as a result of this avoidance maneuver in the driving mode of the third vehicle 30 and also of the leading vehicle 20. As a consequence, softer acceleration or braking procedures by the host vehicle 10 leads to a more comfortable and also fuel-saving driving mode.")
Arndt does not explicitly teach:
wherein, when the recognition result represents that a first vehicle traveling immediately in front of the vehicle has been recognized and a second vehicle traveling immediately in front of the first vehicle has not been recognized, the action controller causes the vehicle to track the first vehicle with first acceleration derived in a first rule,
In the same field of endeavor, Ito teaches:
wherein, when the recognition result represents that a first vehicle traveling immediately in front of the vehicle has been recognized and a second vehicle traveling immediately in front of the first vehicle has not been recognized, the action controller causes the vehicle to track the first vehicle with first acceleration derived in a first rule, ([0054] "The first device specifies an objective-forward-vehicle based on the target object information obtained by the front looking radar device 21, and calculates a target acceleration G1tgt for trailing travel, required to keep a first set inter-vehicle distance with respect to the objective-forward-vehicle." [0055] "Further, when the front looking radar device 21 and the front-side looking radar device 22L or 22R detect the same (identical) target object, the first device integrates/merges the target object information detected by the front looking radar device 21 and the target object information detected by the front-side looking radar device 22L or 22R, and determines whether or not there is a predicted cut-in vehicle based on the integrated/merged target object information. Thereafter, when the first device determines that there is the predicted cut-in vehicle, it calculates a target acceleration G2tgt for cut-in vehicle, required to keep a second set inter-vehicle distance with respect to that predicted cut-in vehicle."  It is demonstrated in Figure 4, item 420, that the art teaches a system which searches for additional leading vehicles, and reacts to not finding said additional vehicle by performing an acceleration/braking pattern based on only the preceding vehicle)
	The above pieces of prior art are considered analogous as they both represent inventions in the vehicle control field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Arndt to specifically teach a separate vehicle control and acceleration scheme when only a first preceding vehicle is recognized, as taught by Ito to account for impending cut-in vehicles [0055]. Motivation to combine Arndt with Ito to a person having ordinary skill in the art comes from the prior art being analogous in the field of vehicle control and knowledge well known in the art, as well as from Arndt [0031].
Regarding Claim 2, modified Arndt teaches the limitations of Claim 1, and Arndt further teaches:
wherein the relative relationship includes an inter-vehicle distance between the vehicle and the first vehicle and relative speeds of the vehicle and the first vehicle. ([0008] "The velocity of the vehicle and/or the distance between the vehicle and the lead vehicle (the third vehicle that is travelling directly ahead of the vehicle) is controlled by the ACC system.")
Regarding Claim 10, Arndt teaches:
acquiring, by a computer, a recognition result of a recognizer for recognizing surroundings of a vehicle; ([0022] “Using appropriate ACC radar sensor(s) (not illustrated) and signal processing, the host vehicle 10 detects, using technology of the general type well known in the art, leading vehicle 20 and other third-party vehicles 30-35 located in the vicinity of the host vehicle 10. The vehicles 20, 30-35 are detected by the ACC sensor(s) and resolved into discrete and respective “radar targets.” As is well-known in the art, the ACC system detects the dynamic state variables (e.g., location, velocity, acceleration) for each radar target identified by the sensor(s).”)
controlling, by the computer, an action of the vehicle; ([0008] "The velocity of the vehicle and/or the distance between the vehicle and the lead vehicle (the third vehicle that is travelling directly ahead of the vehicle) is controlled by the ACC system.")
and when the recognition result represents that the first vehicle and the second vehicle have been recognized, causing, by the computer, the vehicle to track the first vehicle with second acceleration derived in a second rule, ([Fig 1] [0030] "The above described process of observing the third vehicles 31-35 located in the traffic lanes 2, 3 adjacent to the travel lane 1 of the host vehicle 10 renders it possible to detect the traffic flow more accurately and to predict in advance, for example, the reaction of a specific vehicle travelling in an adjacent lane if a movement change of other vehicles (that are travelling further ahead), possibly when vehicles brake as a result of a traffic jam. FIG. 1 illustrates by means of an arrow, an exemplary avoidance steering maneuver of the third vehicle 33 from the right-hand traffic lane 3 to the middle traffic lane 1, wherein it is possible to react earlier to this avoidance maneuver or to the change as a result of this avoidance maneuver in the driving mode of the third vehicle 30 and also of the leading vehicle 20. As a consequence, softer acceleration or braking procedures by the host vehicle 10 leads to a more comfortable and also fuel-saving driving mode." The structure recited allows for the vehicles 33 and 30 to be interchangeable, if vehicle 30 were not present, 33 would fill the role of 30.  Further, 30 is also directly monitored, so the system is also reacting to that vehicle as well.)
wherein the second rule is a rule for deriving acceleration less than that in the first rule when a relative relationship between the vehicle and the first vehicle is uniform. ([0008] "The velocity of the vehicle and/or the distance between the vehicle and the lead vehicle (the third vehicle that is travelling directly ahead of the vehicle) is controlled by the ACC system." [0030] " FIG. 1 illustrates by means of an arrow, an exemplary avoidance steering maneuver of the third vehicle 33 from the right-hand traffic lane 3 to the middle traffic lane 1, wherein it is possible to react earlier to this avoidance maneuver or to the change as a result of this avoidance maneuver in the driving mode of the third vehicle 30 and also of the leading vehicle 20. As a consequence, softer acceleration or braking procedures by the host vehicle 10 leads to a more comfortable and also fuel-saving driving mode.")
Arndt does not explicitly teach:
when the recognition result represents that a first vehicle traveling immediately in front of the vehicle has been recognized and a second vehicle traveling immediately in front of the first vehicle has not been recognized, causing, by the computer, the vehicle to track the first vehicle with first acceleration derived in a first rule; 
In the same field of endeavor, Ito teaches:
when the recognition result represents that a first vehicle traveling immediately in front of the vehicle has been recognized and a second vehicle traveling immediately in front of the first vehicle has not been recognized, causing, by the computer, the vehicle to track the first vehicle with first acceleration derived in a first rule; ([0054] "The first device specifies an objective-forward-vehicle based on the target object information obtained by the front looking radar device 21, and calculates a target acceleration G1tgt for trailing travel, required to keep a first set inter-vehicle distance with respect to the objective-forward-vehicle." [0055] "Further, when the front looking radar device 21 and the front-side looking radar device 22L or 22R detect the same (identical) target object, the first device integrates/merges the target object information detected by the front looking radar device 21 and the target object information detected by the front-side looking radar device 22L or 22R, and determines whether or not there is a predicted cut-in vehicle based on the integrated/merged target object information. Thereafter, when the first device determines that there is the predicted cut-in vehicle, it calculates a target acceleration G2tgt for cut-in vehicle, required to keep a second set inter-vehicle distance with respect to that predicted cut-in vehicle."  It is demonstrated in Figure 4, item 420, that the art teaches a system which searches for additional leading vehicles, and reacts to not finding said additional vehicle by performing an acceleration/braking pattern based on only the preceding vehicle)
	The above pieces of prior art are considered analogous as they both represent inventions in the vehicle control field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Arndt to specifically teach a separate vehicle control and acceleration scheme when only a first preceding vehicle is recognized, as taught by Ito to account for impending cut-in vehicles [0055]. Motivation to combine Arndt with Ito to a person having ordinary skill in the art comes from the prior art being analogous in the field of vehicle control and knowledge well known in the art, as well as from Arndt [0031].
Regarding Claim 11, Arndt teaches:
acquire a recognition result of a recognizer for recognizing surroundings of a vehicle; ([0022] “Using appropriate ACC radar sensor(s) (not illustrated) and signal processing, the host vehicle 10 detects, using technology of the general type well known in the art, leading vehicle 20 and other third-party vehicles 30-35 located in the vicinity of the host vehicle 10. The vehicles 20, 30-35 are detected by the ACC sensor(s) and resolved into discrete and respective “radar targets.” As is well-known in the art, the ACC system detects the dynamic state variables (e.g., location, velocity, acceleration) for each radar target identified by the sensor(s).”)
control an action of the vehicle; ([0008] "The velocity of the vehicle and/or the distance between the vehicle and the lead vehicle (the third vehicle that is travelling directly ahead of the vehicle) is controlled by the ACC system.")
and when the recognition result represents that the first vehicle and the second vehicle have been recognized, perform a process of causing the vehicle to track the first vehicle with second acceleration derived in a second rule, ([Fig 1] [0030] "The above described process of observing the third vehicles 31-35 located in the traffic lanes 2, 3 adjacent to the travel lane 1 of the host vehicle 10 renders it possible to detect the traffic flow more accurately and to predict in advance, for example, the reaction of a specific vehicle travelling in an adjacent lane if a movement change of other vehicles (that are travelling further ahead), possibly when vehicles brake as a result of a traffic jam. FIG. 1 illustrates by means of an arrow, an exemplary avoidance steering maneuver of the third vehicle 33 from the right-hand traffic lane 3 to the middle traffic lane 1, wherein it is possible to react earlier to this avoidance maneuver or to the change as a result of this avoidance maneuver in the driving mode of the third vehicle 30 and also of the leading vehicle 20. As a consequence, softer acceleration or braking procedures by the host vehicle 10 leads to a more comfortable and also fuel-saving driving mode." The structure recited allows for the vehicles 33 and 30 to be interchangeable, if vehicle 30 were not present, 33 would fill the role of 30.  Further, 30 is also directly monitored, so the system is also reacting to that vehicle as well.)
wherein the second rule is a rule for deriving acceleration less than that in the first rule when a relative relationship between the vehicle and the first vehicle is uniform. ([0008] "The velocity of the vehicle and/or the distance between the vehicle and the lead vehicle (the third vehicle that is travelling directly ahead of the vehicle) is controlled by the ACC system." [0030] " FIG. 1 illustrates by means of an arrow, an exemplary avoidance steering maneuver of the third vehicle 33 from the right-hand traffic lane 3 to the middle traffic lane 1, wherein it is possible to react earlier to this avoidance maneuver or to the change as a result of this avoidance maneuver in the driving mode of the third vehicle 30 and also of the leading vehicle 20. As a consequence, softer acceleration or braking procedures by the host vehicle 10 leads to a more comfortable and also fuel-saving driving mode.")
Arndt does not explicitly teach:
when the recognition result represents that a first vehicle traveling immediately in front of the vehicle has been recognized and a second vehicle traveling immediately in front of the first vehicle has not been recognized, perform a process of causing the vehicle to track the first vehicle with first acceleration derived in a first rule;
In the same field of endeavor, Ito teaches:
when the recognition result represents that a first vehicle traveling immediately in front of the vehicle has been recognized and a second vehicle traveling immediately in front of the first vehicle has not been recognized, perform a process of causing the vehicle to track the first vehicle with first acceleration derived in a first rule; ([0054] "The first device specifies an objective-forward-vehicle based on the target object information obtained by the front looking radar device 21, and calculates a target acceleration G1tgt for trailing travel, required to keep a first set inter-vehicle distance with respect to the objective-forward-vehicle." [0055] "Further, when the front looking radar device 21 and the front-side looking radar device 22L or 22R detect the same (identical) target object, the first device integrates/merges the target object information detected by the front looking radar device 21 and the target object information detected by the front-side looking radar device 22L or 22R, and determines whether or not there is a predicted cut-in vehicle based on the integrated/merged target object information. Thereafter, when the first device determines that there is the predicted cut-in vehicle, it calculates a target acceleration G2tgt for cut-in vehicle, required to keep a second set inter-vehicle distance with respect to that predicted cut-in vehicle."  It is demonstrated in Figure 4, item 420, that the art teaches a system which searches for additional leading vehicles, and reacts to not finding said additional vehicle by performing an acceleration/braking pattern based on only the preceding vehicle)
	The above pieces of prior art are considered analogous as they both represent inventions in the vehicle control field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Arndt to specifically teach a separate vehicle control and acceleration scheme when only a first preceding vehicle is recognized, as taught by Ito to account for impending cut-in vehicles [0055]. Motivation to combine Arndt with Ito to a person having ordinary skill in the art comes from the prior art being analogous in the field of vehicle control and knowledge well known in the art, as well as from Arndt [0031].
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Arndt (US 20160075335), herein after referred to as Arndt, in view of Ito (US 20170080940), herein after referred to as Ito and Basten (US 6411883) herein after referred to as Basten.
Regarding Claim 8, modified Arndt teaches the limitations of Claim 1, and Arndt further teaches:
wherein the second rule is a rule for determining corrected acceleration as the second acceleration by performing correction for curbing the first acceleration on the basis of an amount of change in a speed or acceleration of the vehicle
Arndt does not explicitly teach:
during a predetermined time period in which the vehicle has traveled with the first acceleration.
In the same field of endeavor, Basten teaches:
during a predetermined time period in which the vehicle has traveled with the first acceleration. ([Fig 2] [Col 3, 18-42] “In the time period preceding T0, the controlled vehicle's speed matches the set speed, Vc, because there is no target vehicle sufficiently close to the controlled vehicle. The controlled vehicle approaches a slower moving target vehicle at time at T0 and consequently the actual speed drops below the set speed in order to prevent the controlled vehicle from shunting the target vehicle from behind. At time T1 the difference between the set speed and the controlled vehicle's actual speed exceeds a first predetermined threshold Th1 and this causes and internal timer to be started. In the event that the controlled vehicle's speed increases again such that the speed exceeds the set speed minus Th1, then the internal timer will be reset. The threshold Th1 is typically 20 kmh.sub.-1, although it may be a variable threshold set, for example, to approximately 70% of the set speed. In this example, the timer times out at T2 and the vehicle speed has remained below Vc minus Th1. As a result, the set speed is reduced by a predetermined amount, for example 10 km.sub.-1 to form a new value of set speed Vc' for cruise control operation. The period T2 minus T1 may, for example, be set equal to 1 minute. If, after a further period of time, for example 45 seconds, denoted by time T3, the vehicle speed is still below the new set speed Vc' by more than the threshold Th1, the set speed is reduced yet again to form a new set speed value.")
	The above pieces of prior art are considered analogous as they both represent inventions in the vehicle control field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Arndt to explicitly state a predetermined time for changing vehicle acceleration parameters as taught by Basten to avoid an excessive burst of speed should a preceding vehicle move or otherwise no longer prevent the subject vehicle from traveling at full speed [Col 1]. Motivation to combine Arndt with Basten to a person having ordinary skill in the art comes from the prior art being analogous in the field of vehicle control and knowledge well known in the art, as well as from Arndt [0031].
Regarding Claim 9, Arndt teaches:
an acquirer configured to acquire a recognition result of a recognizer for recognizing surroundings of a vehicle; ([0022] “Using appropriate ACC radar sensor(s) (not illustrated) and signal processing, the host vehicle 10 detects, using technology of the general type well known in the art, leading vehicle 20 and other third-party vehicles 30-35 located in the vicinity of the host vehicle 10. The vehicles 20, 30-35 are detected by the ACC sensor(s) and resolved into discrete and respective “radar targets.” As is well-known in the art, the ACC system detects the dynamic state variables (e.g., location, velocity, acceleration) for each radar target identified by the sensor(s).”)
and an action controller configured to control an action of the vehicle, ([0008] "The velocity of the vehicle and/or the distance between the vehicle and the lead vehicle (the third vehicle that is travelling directly ahead of the vehicle) is controlled by the ACC system.")
wherein, when the recognition result represents that the first vehicle and the second vehicle have been recognized, the action controller controls the vehicle on the basis of second acceleration derived in a second rule, ([Fig 1] [0030] "The above described process of observing the third vehicles 31-35 located in the traffic lanes 2, 3 adjacent to the travel lane 1 of the host vehicle 10 renders it possible to detect the traffic flow more accurately and to predict in advance, for example, the reaction of a specific vehicle travelling in an adjacent lane if a movement change of other vehicles (that are travelling further ahead), possibly when vehicles brake as a result of a traffic jam. FIG. 1 illustrates by means of an arrow, an exemplary avoidance steering maneuver of the third vehicle 33 from the right-hand traffic lane 3 to the middle traffic lane 1, wherein it is possible to react earlier to this avoidance maneuver or to the change as a result of this avoidance maneuver in the driving mode of the third vehicle 30 and also of the leading vehicle 20. As a consequence, softer acceleration or braking procedures by the host vehicle 10 leads to a more comfortable and also fuel-saving driving mode." The structure recited allows for the vehicles 33 and 30 to be interchangeable, if vehicle 30 were not present, 33 would fill the role of 30.  Further, 30 is also directly monitored, so the system is also reacting to that vehicle as well.)
and wherein the second rule is a rule for deriving the second acceleration less than the first acceleration derived in the first rule ([0008] "The velocity of the vehicle and/or the distance between the vehicle and the lead vehicle (the third vehicle that is travelling directly ahead of the vehicle) is controlled by the ACC system." [0030] " FIG. 1 illustrates by means of an arrow, an exemplary avoidance steering maneuver of the third vehicle 33 from the right-hand traffic lane 3 to the middle traffic lane 1, wherein it is possible to react earlier to this avoidance maneuver or to the change as a result of this avoidance maneuver in the driving mode of the third vehicle 30 and also of the leading vehicle 20. As a consequence, softer acceleration or braking procedures by the host vehicle 10 leads to a more comfortable and also fuel-saving driving mode.")
Arndt does not explicitly teach:
when the recognition result represents that a first vehicle traveling immediately in front of the vehicle has been recognized and a second vehicle traveling immediately in front of the first vehicle has not been recognized, perform a process of causing the vehicle to track the first vehicle with first acceleration derived in a first rule;
on the basis of an amount of change in a speed or acceleration of the vehicle during a predetermined time period in which the vehicle has traveled with the first acceleration.
In the same field of endeavor, Ito teaches:
when the recognition result represents that a first vehicle traveling immediately in front of the vehicle has been recognized and a second vehicle traveling immediately in front of the first vehicle has not been recognized, perform a process of causing the vehicle to track the first vehicle with first acceleration derived in a first rule; ([0054] "The first device specifies an objective-forward-vehicle based on the target object information obtained by the front looking radar device 21, and calculates a target acceleration G1tgt for trailing travel, required to keep a first set inter-vehicle distance with respect to the objective-forward-vehicle." [0055] "Further, when the front looking radar device 21 and the front-side looking radar device 22L or 22R detect the same (identical) target object, the first device integrates/merges the target object information detected by the front looking radar device 21 and the target object information detected by the front-side looking radar device 22L or 22R, and determines whether or not there is a predicted cut-in vehicle based on the integrated/merged target object information. Thereafter, when the first device determines that there is the predicted cut-in vehicle, it calculates a target acceleration G2tgt for cut-in vehicle, required to keep a second set inter-vehicle distance with respect to that predicted cut-in vehicle."  It is demonstrated in Figure 4, item 420, that the art teaches a system which searches for additional leading vehicles, and reacts to not finding said additional vehicle by performing an acceleration/braking pattern based on only the preceding vehicle)
	The above pieces of prior art are considered analogous as they both represent inventions in the vehicle control field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Arndt to specifically teach a separate vehicle control and acceleration scheme when only a first preceding vehicle is recognized, as taught by Ito to account for impending cut-in vehicles [0055]. Motivation to combine Arndt with Ito to a person having ordinary skill in the art comes from the prior art being analogous in the field of vehicle control and knowledge well known in the art, as well as from Arndt [0031].
In the same field of endeavor, Basten teaches:
on the basis of an amount of change in a speed or acceleration of the vehicle during a predetermined time period in which the vehicle has traveled with the first acceleration. ([Fig 2] [Col 3, 18-42] “In the time period preceding T0, the controlled vehicle's speed matches the set speed, Vc, because there is no target vehicle sufficiently close to the controlled vehicle. The controlled vehicle approaches a slower moving target vehicle at time at T0 and consequently the actual speed drops below the set speed in order to prevent the controlled vehicle from shunting the target vehicle from behind. At time T1 the difference between the set speed and the controlled vehicle's actual speed exceeds a first predetermined threshold Th1 and this causes and internal timer to be started. In the event that the controlled vehicle's speed increases again such that the speed exceeds the set speed minus Th1, then the internal timer will be reset. The threshold Th1 is typically 20 kmh.sub.-1, although it may be a variable threshold set, for example, to approximately 70% of the set speed. In this example, the timer times out at T2 and the vehicle speed has remained below Vc minus Th1. As a result, the set speed is reduced by a predetermined amount, for example 10 km.sub.-1 to form a new value of set speed Vc' for cruise control operation. The period T2 minus T1 may, for example, be set equal to 1 minute. If, after a further period of time, for example 45 seconds, denoted by time T3, the vehicle speed is still below the new set speed Vc' by more than the threshold Th1, the set speed is reduced yet again to form a new set speed value.")
	The above pieces of prior art are considered analogous as they both represent inventions in the vehicle control field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Arndt to explicitly state a predetermined time for changing vehicle acceleration parameters as taught by Basten to avoid an excessive burst of speed should a preceding vehicle move or otherwise no longer prevent the subject vehicle from traveling at full speed [Col 1]. Motivation to combine Arndt with Basten to a person having ordinary skill in the art comes from the prior art being analogous in the field of vehicle control and knowledge well known in the art, as well as from Arndt [0031].
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Arndt (US 20160075335), herein after referred to as Arndt, in view of Ito (US 20170080940), herein after referred to as Ito and Trageser (US 9620017), herein after referred to as Trageser.
Modified Arndt teaches the limitations of Claim 1, and Arndt further teaches:
wherein, when the recognition result represents that the first vehicle and the second vehicle have been recognized ... the action controller causes the vehicle to track the first vehicle with the second acceleration. ([0008] "The velocity of the vehicle and/or the distance between the vehicle and the lead vehicle (the third vehicle that is travelling directly ahead of the vehicle) is controlled by the ACC system." [0030] " FIG. 1 illustrates by means of an arrow, an exemplary avoidance steering maneuver of the third vehicle 33 from the right-hand traffic lane 3 to the middle traffic lane 1, wherein it is possible to react earlier to this avoidance maneuver or to the change as a result of this avoidance maneuver in the driving mode of the third vehicle 30 and also of the leading vehicle 20. As a consequence, softer acceleration or braking procedures by the host vehicle 10 leads to a more comfortable and also fuel-saving driving mode.")
The above pieces of prior art are considered analogous as they both represent inventions in the vehicle control field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Arndt to predict the second vehicle has/will move to another road, as taught by Trageser to provide merge assistance to vehicles [Col 3]. Motivation to combine Arndt with Trageser to a person having ordinary skill in the art comes from the prior art being analogous in the field of vehicle control and knowledge well known in the art, as well as from Arndt [0031].
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Arndt (US 20160075335), herein after referred to as Arndt, in view of Ito (US 20170080940), herein after referred to as Ito and Blonski (EP 3421938), herein after referred to as Blonksi.
Modified Arndt teaches the limitations of Claim 1, but Arndt does not explicitly teach:
when the recognition result represents that the first vehicle has moved from a first road on which the vehicle is traveling to a second road adjacent to the first road or it is predicted that the first vehicle will move from the first road to the second road on the basis of the recognition result, the action controller causes the vehicle to track the first vehicle with the second acceleration.
In the same field of endeavor, Blonksi teaches:
when the recognition result represents that the first vehicle has moved from a first road on which the vehicle is traveling to a second road adjacent to the first road or it is predicted that the first vehicle will move from the first road to the second road on the basis of the recognition result, the action controller causes the vehicle to track the first vehicle with the second acceleration. ([0039] "Subsequently, at step (203), there is determined at least one preceding vehicle which is about to make a turn. Depending on used data broadcasting means and transmission intervals, the term 'about to' may result in ranges from tens of meters to hundreds of meters." [0040] "When such determination is made, at step (204), the system notifies (a user or another system) that at least one preceding vehicle is about to make a turn." [0041] "Optionally, a more sophisticated reaction to step (204) may be applied as specified in steps (205 - 207). First, at step (205), the system may predict a minimum required speed decrease (i.e. a maximum speed) that will allow the reported, turning vehicle to make the turn. For example, if a given vehicle slows down from 70 km/h to 65 km/h in a given road situation, a preceding vehicle will make the turn safely, otherwise if the given vehicle delays said slowing down, it will need to decrease its speed by a greater amount in the end e.g. 50 km/h. The first option will naturally make the travel smoother and more efficient."
	The above pieces of prior art are considered analogous as they both represent inventions in the vehicle control field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Arndt to determine a preceding vehicle will move to another road and reduce acceleration as a result, as taught by Blonski to allow a preceding vehicle to make a turn [0013]. Motivation to combine Arndt with Blonski to a person having ordinary skill in the art comes from the prior art being analogous in the field of [1b] and knowledge well known in the art, as well as from Arndt [0031].
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Arndt (US 20160075335), herein after referred to as Arndt, in view of Ito (US 20170080940), herein after referred to as Ito, Trageser (US 9620017), herein after referred to as Trageser, and Micks (US 20170174261), herein after referred to as Micks.
Modified Arndt teaches the limitations of Claim 3, but Arndt does not explicitly teach:
wherein the action controller predicts a movement direction of the first vehicle or the second vehicle on the basis of an ON state of a direction indicator of the first vehicle or the second vehicle and determines acceleration of the vehicle on the basis of a prediction result.
In the same field of endeavor, Micks teaches:
wherein the action controller predicts a movement direction of the first vehicle or the second vehicle on the basis of an ON state of a direction indicator of the first vehicle or the second vehicle and determines acceleration of the vehicle on the basis of a prediction result. ([0021] "In one embodiment, the system may be configured to perform the following: locate nearby vehicles that are moving in adjacent lanes; locate and determine bounding boxes for visible turn signals on adjacent vehicles; send image data within turn signal bounding box to computer vision algorithm to recognize which signals are in use; and input turn signal status into lane-changing decision matrix so that the system, or another system, can make a lane change or driving maneuver decision." [0022] "The vehicle control system 100 may include vehicle control actuators 120 to control various aspects of the driving of the vehicle such as electric motors, switches or other actuators, to control braking, acceleration, steering or the like.")
	The above pieces of prior art are considered analogous as they both represent inventions in the vehicle control field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Arndt to determine preceding vehicle intentions based on detecting a direction indicator, as taught by Micks to determine when the vehicle is in a dangerous area for vehicle cut-in [citation]. Motivation to combine Arndt with Micks to a person having ordinary skill in the art comes from the prior art being analogous in the field of vehicle control and knowledge well known in the art, as well as from Arndt [0031].
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Arndt (US 20160075335), herein after referred to as Arndt, in view of Ito (US 20170080940), herein after referred to as Ito and Saito (US 8447484), herein after referred to as Saito.
Modified Arndt teaches the limitations of Claim 1, but Arndt does not explicitly teach:
wherein, when the recognition result represents that the first vehicle has been recognized and the second vehicle has not been recognized if the vehicle moves from a first road on which the vehicle is traveling to a second road adjacent to the first road, the action controller causes the vehicle to track the first vehicle with the second acceleration.
In the same field of endeavor, Saito teaches:
wherein, when the recognition result represents that the first vehicle has been recognized and the second vehicle has not been recognized if the vehicle moves from a first road on which the vehicle is traveling to a second road adjacent to the first road, the action controller causes the vehicle to track the first vehicle with the second acceleration. ([Col 5, 35-46] “The branch-lane entry judging system may further include a preceding-vehicle detecting means configured to detect a preceding vehicle. When the preceding vehicle is detected by the preceding-vehicle detecting means, a signal for returning to preceding-vehicle follow control so that the vehicle follows the preceding vehicle is output. When the vehicle includes the preceding-vehicle detecting means for detecting a preceding vehicle, priority is given to ACC control, particularly, preceding-vehicle follow control on the control according to the present invention. This reliably prevents a collision with the preceding vehicle, and more effectively achieves the above-described advantages.”)
The above pieces of prior art are considered analogous as they both represent inventions in the vehicle control field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Arndt to track a preceding vehicle as taught by Saito to determine whether a vehicle should continue tracking after taking an exit branching lane [0012]. Motivation to combine Arndt with Saito to a person having ordinary skill in the art comes from the prior art being analogous in the field of vehicle control and knowledge well known in the art, as well as from Arndt [0031].
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Arndt (US 20160075335), herein after referred to as Arndt, in view of Ito (US 20170080940), herein after referred to as Ito, and Oesterle (US 20190111920), herein after referred to as Oesterle.
Modified Arndt teaches the limitations of Claim 1, and Arndt further teaches:
detecting and tracking the second vehicle ([Fig 1, vehicles 30 and 33]
In the same field of endeavor, Oesterle teaches:
wherein a first specific area through which vehicles cannot pass, a second specific area through which the vehicles can pass, and a third specific area through which the vehicles cannot pass provided between a first road and a second road adjacent to the first road in a width direction are provided in that order in a road extension direction, the vehicle traveling on the first road can travel on the second road by passing through the first specific area and the second specific area, and the vehicle traveling on the second road can travel on the first road by passing through the first specific area and the second specific area, ([Fig 1] [0051] “In FIG. 1, an exemplary embodiment is shown, in which a vehicle 101 and one further vehicle 102 are traveling in two different lanes 103, 104. Both vehicles 101, 102 are operated in an at least semi-automated manner, so that the longitudinal and transverse guidance is controlled in an automated way. In this example, vehicle 102 would like to enter an expressway along route 106, by way of example. Vehicle 101 would like to exit the expressway along route 105.”)
and wherein the action controller causes the vehicle to track the first vehicle with the second acceleration when it is predicted that the vehicle, the first vehicle, … will move to the second road by passing through the second specific area, or that the vehicle will move to the second road and the first vehicle … will move to the second road, in a state in which the vehicle, the first vehicle, and … are traveling on the first road with reference to the recognition result. ([Fig 3] [0072] “One further possible conflict situation is represented in FIG. 3. Vehicle 301 travels behind further vehicle 302 which, in turn, is located behind an additional vehicle 303. Vehicle 301 as well as further vehicle 302 signal, at point in time t_1, that they would like to pass further vehicle 302 and additional vehicle 303, respectively. The at least semi-automatedly operated vehicle 301 as well as the at least semi-automatedly operated vehicle 302 detect, at point in time t_2>t_1, that other vehicle 301, 302, respectively, is also signaling a passing intent. Both vehicles 301, 302 therefore abort their passing maneuvers and continue to travel in their lane. After the same cycle time, both vehicles 301, 302 signal their passing intent again, but detect once again that particular other vehicle 301, 302 would also like to pass, and they abort their passing maneuvers.” Vehicle is capable of determining when other vehicles intend to make the same lateral move as the user.  This structure is capable of using regarding lanes of the same road, or between adjacent roads.)
	The above pieces of prior art are considered analogous as they both represent inventions in the vehicle field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Arndt to make control decisions based on the maneuvers of vehicles ahead of the subject vehicle. as taught by Oesterle to increase vehicle control and safety by incorporating its own and others’ trajectories [0016]. Motivation to combine Arndt with Oesterle to a person having ordinary skill in the art comes from the prior art being analogous in the field of vehicle control and knowledge well known in the art, as well as from Arndt [0031].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB D UNDERBAKKE whose telephone number is (571)272-6657. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB DANIEL UNDERBAKKE/Examiner, Art Unit 3662                                                                                                                                                                                                        /MACEEH ANWARI/Primary Examiner, Art Unit 3663